DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: the specification, abstract and title  on numerous instances recite the term “handle bias element”.  However, this terminology is counterintuitive and confusing, since said “handle bias element” is the element (101) and has nothing to do with the actual “handle” (59) (i.e., the only “handle” recited in the specification, par. [0018]). The bias element (101) is biasing the actuator (68) via the projecting arm (71) and also biasing the slider assembly (72) via the links (70), but not the “handle” (59). Accordingly Applicant is required to amend the specification, title and abstract accordingly (e.g., the “actuator bias element”, etc.).
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the specification.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 16, and 19 recite unclear and ambiguous limitations: a “preparation stage of a (the) switch opening operation or the switch closing operation”. It’s not clear whether the “preparation stage” of the “closing operation” or just the “closing operation” is being claimed. For examination purposes the Office will interpret the claims as reciting the “preparation stage of a (the) switch opening operation or the --preparation stage-- of the switch closing operation”. The claims should be amended accordingly. 

Claim Objections

Claims 1-4, 6-9, 14, 16, 17, 19, and 20, are objected to because of the following informalities: claims on numerous instances recite the term “handle bias element” (see the objection to the specification above).  Further, in claim 17 (lines 10-11), it appears that the preposition “to” is omitted between “with respect” and “the switch housing” . Appropriate correction is required. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-12, 14, 15, and 17-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10, 032, 578 to Darr et al. (hereafter “Darr”, cited in IDS).
	Regarding claim 1, Darr discloses (Fig. 2-7, 9, 12A-13D) a fusible disconnect switch device (50) comprising: a switch housing (52) configured to accept a pluggable fuse module (54); a line side terminal (78) and a load side terminal (66) in the switch housing; a switch actuator (68) selectively positionable between an opened position (Fig. 12A) and a closed position (Fig. 12D); a handle bias element (104) comprising a first end (110) and a second end (116) opposite the first end, the first end (110) acting on the switch actuator (via (114, 70, 71)) and the second end (116) coupled to the switch housing (at (118)); and a slider assembly (72) linked (via (70, 71)) to the switch actuator (68), wherein the slider assembly comprises a first slider (100) and a second slider (102) each slidably movable with respect to the switch housing along a linear axis, the first slider is independently movable relative to the second slider (col. 7, ll. 5-7), the second slider carries at least one switch contact (74, 76) to make or break an electrical connection to one of the line and load side terminals, a first bias element (106) acting on the first slider (100) (via (114)) and a second bias element (144) acting on the second slider (102) (via (138)), and the second bias element is mechanically isolated from the switch actuator in a first stage of a switch closing operation (col. 10, ll. 61-63), wherein the handle bias element (104) and the slider assembly (72) are responsive to position of the switch actuator (68) to effect the switch closing operation and a switch opening operation (Fig. 12A-13D).
	Regarding claim 14, Darr discloses (Fig. 2-7, 9, 11, 12A-13D) a fusible disconnect switch device (50) comprising: a switch housing (52) configured to accept a removable fuse (54); a line side terminal (78) and a load side terminal (66) in the switch housing; a switch actuator (68) selectively positioned between an opened position (Fig. 12A) and a closed position (Fig. 12D); a handle bias element (104) comprising a first end (110) and a second end (116) opposite the first end, the first end acting on the switch actuator (via (114, 70, 71)), and the second end coupled to the switch housing (at (118)); a slider assembly (72) linked to the switch actuator (via (70, 71)); and a first pair of bias elements (144, 146) each having a first end (150) and a second end (152), the first end (150) of each of the first pair of bias elements (144, 146) coupled to the switch housing (52) and the second end (152) of each of the first pair of bias elements (144, 146) acting upon a respective one of opposing sides of the slider assembly (72) (via (138)), wherein the first pair of bias elements (144, 146) are simultaneously compressed by selective positioning of the slider assembly (Fig. 12C) or simultaneously decompressed (Fig. 13D) by the selective positioning of the slider assembly to cooperatively store and release energy to effect a switch closing operation or a switch opening operation (Fig. 12A-13D), wherein the handle bias element (104) and the slider assembly (72) are responsive to positions of the switch actuator (68) to effect a switch closing operation (Fig. 12A-12D) or a switch opening operation (Fig. 13A-13D) via selective positioning of at least one switch contact (74, 76) to make or break an electrical connection to the load side terminal (66), (Fig. 12A-13D).
	Regarding claim 17, Darr discloses (Fig. 2-7, 9, 11, 12A-13D) a fusible disconnect switch device (50) comprising: a switch housing (52) configured to accept a pluggable fuse module (54); a line side terminal (78) and a load side terminal (66) in the switch housing; a switch actuator (68) selectively positionable between an opened position (Fig. 12A) and a closed position (Fig. 12D); a handle bias element (104) comprising a first end (110) and a second end (116) opposite the first end, the first end acting on the switch actuator (via (114, 70, 71)) and the second end coupled to the switch housing (at (118)); and a slider assembly (72) linked to the switch actuator (via (70, 71)), wherein the slider assembly comprises a first slider (100) and a second slider (102) each slidably movable with respect the switch housing along a linear axis, the second slider carries at least one switch contact (74, 76) to make or break an electrical connection to one of the line and load side terminals, and the first slider is independently movable relative to the second slider (col. 7, ll. 5-7), wherein the handle bias element (104) and the slider assembly (72) are responsive to positions of the switch actuator (68) to effect a switch closing operation (Fig. 12A-12D) and a switch opening operation (Fig. 13A-13D), and the handle bias element stores energy in a preparation stage of the switch opening operation (Fig. 13A) and the handle bias element releases energy in a first stage of the switch closing operation (Fig. 12B) and a second stage of the switch closing operation (Fig. 12C).
	Regarding claim 2, Darr discloses that the handle bias element (104) stores energy in a preparation stage of the switch opening operation (Fig. 13A) and the handle bias element releases energy in a first stage of the switch closing operation (Fig. 12B) and a second stage of the switch closing operation (Fig. 12C).
	Regarding claim 3, Darr discloses that the handle bias element (104) stores energy in a preparation stage of the switch opening operation (Fig. 13A) and the handle bias element releases energy in a first stage of the switch opening operation (Fig. 13B) and a second stage of the switch opening operation (Fig. 13C).
	Regarding claims 5, 15, and 18, Darr discloses a link (71) connecting the switch actuator (68) to the first slider (100) (via (70)), the link further comprising a link slider slot (not numbered, but clearly seen on Fig. 3 formed in (71)) and slidably coupled to the switch actuator (via (70)) at the link slider slot (Fig. 3, 4, 12A-13D).
	Regarding claims 8 and 9, Darr discloses that the first and second bias elements (106, 144) and the handle bias element (104) provide a closing force in a second stage of the switch closing operation (Fig. 12C, 12D) and an opening force in a second stage of the switch opening operation (Fig. 13C, 13D).
	Regarding claims 10-12, Darr discloses that the second slider (102) further comprises a pair of pins (134) configured to engage the first slider (100) in the switch opening operation and the switch closing operation (col. 8, ll. 13-27; col. 9, ll. 55-67), wherein the first slider (100) defines at least one slider slot (formed between legs (124, 126)) receiving the at least one pin (134) therein, the at least one pin slidably coupled to the first slider at the at least one slider slot, and the second slider (102) engages the first slider (100) in a second stage of the switch closing operation (Fig. 8, 12C; col. 8, ll. 13-27; col. 9, ll. 55-67).
	Regarding claim 20, Darr discloses at least one first bias element (106) acting on the first slider (100) (via (114)) and at least one second bias element (144) acting on the second slider (102) (via (138)), wherein the first and second bias elements and the handle bias element provide a closing force in the second stage of the switch closing operation (Fig. 12C, 12D).

Allowable Subject Matter

Claims 4, 16, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 6, 7, and 13, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  all limitations of the respective claims 4, 6, 7, 13, 16, and 19 in combination with all of the limitations of the respective base claims and any intervening claims, are believed to render the combined subject matter and all claims dependent therefrom allowable over the prior art of record taken alone or in combination.

Conclusion

The remaining references made of record teach various switches and fusible disconnect
devices with biasing elements. Furthermore, the US 10580597 and US 8614618 could have been also used for statutory art rejection of the at least independent claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835